PER CURIAM.
The appellant, plaintiff in the trial court, seeks review of an adverse final decree in a declaratory decree proceeding, dismissing his cause of action as being res adjudicata as to appellee, Prime Meat Packers, Inc., and dismissing the cause as to the appel-lee, Dade Meat Packing Corp., as it appeared that the appellant had an adequate remedy at law.
The appellant has raised several errors and preserved same for review in his brief.1 An examination of the record *769fails to disclose that the chancellor committed any error in the final decree here under review, save and except that in determining (at the time of final hearing) that the appellant had an adequate remedy at law against the appellee, Dade Meat Packing Corp. He should have transferred same to the law side of the court, pursuant to Rule 1.39(a), Florida Rules of Civil Procedure, 30 F.S.A., with appropriate instructions, if deemed necessary, to re-frame the pleadings. The final decree is hereby affirmed, except as to provide a transfer in accordance with this opinion.
Affirmed, with directions.

. Tlie appellee lias not favored us with a brief, a practice which we do not condone.